Filed with the Securities and Exchange Commission on March 9, 2012 1933 Act Registration File No. 333-117063 1940 Act File No. 811-21597 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 13 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 15 [ X ] (Check appropriate box or boxes.) PRIMECAP Odyssey Funds (Exact Name of Registrant as Specified in Charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 304-9222 Michael J. Ricks, Secretary 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and Address of Agent for Service) Copy to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 13 to the Company’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.12 on FormN-1A filed on February 28, 2012.This PEANo.13 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.12 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 13 to its Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Pasadena, the State of California, on this 9th day of March, 2012. PRIMECAP ODYSSEY FUNDS /s/ Joel P. Fried Joel P. Fried Co-Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on March 9, 2012. Name Title /s/ Howard B. Schow* Co-Chief Executive Officer Howard B. Schow (Principal Executive Officer) /s/ Joel P. Fried Co-Chief Executive Officer, Trustee Joel P. Fried (Principal Executive Officer) /s/ Theo A. Kolokotrones* Co-Chief Executive Officer Theo A. Kolokotrones (Principal Executive Officer) /s/ Benjamin F. Hammon* Trustee Benjamin F. Hammon /s/ Wayne H. Smith* Trustee Wayne H. Smith /s/ Joseph G. Uzelac* Trustee Joseph G. Uzelac /s/ Elizabeth D. Obershaw* Trustee Elizabeth D. Obershaw /s/ Michael J. Ricks* Chief Financial Officer and Secretary Michael J. Ricks (Principal Financial Officer) /s/ Joel P. Fried *Joel P. Fried Attorney-in-Fact pursuant to Powers of Attorney previously filed with the Registrant’s Registration Statement and herewith. C-1 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
